The case was argued at a former term by
Jonas Jones died, leaving his surviving his wife and three children, having made and published his last will, by which he devised to his wife a tract of land called the "Fountain Williams Place" for life, and then to his daughter, Frances, in fee; and to his son Amos all the land called and known as the "Home Plantation,"   (178) including the dwelling-house, etc., and to his other daughter, Susan, the "Cross Roads Plantation," and all the improvements and appurtenances thereunto belonging. These were several and distinct tracts of land, not adjoining. On the Fountain Williams place, there was a house, but it was much out of repair, and had not been inhabited for several years. On the home plantation there was a convenient dwelling-house, etc., in good repair, and the devisor had lived there for many years before his death. *Page 176 
The widow dissented from the will, and a jury was summoned to allot her dower. The jury laid off to her as dower more than one-third of the home plantation, including the "dwelling-house, out-houses, and improvements thereunto belonging," and gave her no part of the other tracts of land; but, without assigning it by metes and bounds, gave her the privilege of getting wood and feeding stock on the other woodland. A previous jury had made a report and assignment of dower, which was set aside; and a motion was made to set aside the assignment in question upon several grounds. The county court overruled the objections, and in the Superior Court many of the objections were taken. We consider it only necessary to discuss three of them, as the others were abandoned in this Court; and in regard to them we concur with his Honor, that being merely formal, they came too late, being made for the first time in the Superior Court.
There are three objections going to the merits: 1. Had the jury a right to disregard the provisions of the will, and assign dower on the "home plantation," including the dwelling-house, etc.? Or was the jury obliged to lay off the dower on the land devised to the widow, and make up the deficiency, if any, out of the other lands?
This raises the same question, which we have decided at this term, inHunter v. Husted, in reference to the right of the widow to a slave of the personal estate of John McLeod; and we refer to the opinion delivered in that case, in illustration of our views upon this. The widow claims dower, not as a bounty from her husband, but as a right secured to her by law. She has her election, and may take the provision (179) intended to be made for her by the will; or may dissent and claim as her dower, one-third of the lands of which her husband died seized, including the dwelling-house, improvements, etc. This right is expressly protected by declaring that all conveyances, made with an intent to defraud the widow of the dower to which she is entitled, shall be void. The 5th section of the 1st chapter, Revised Statutes, declares it to be the duty of the jury "to allot to the petitioner her dower, according to the provisions of this act, deranging in as small a degree as practicable the devises of her husband's will."
The question is, does this clause control and abrogate the express enactment that the jury, in assigning the dower, shall include the dwelling-house and improvements? Does it have the effect of compelling the widow to give up her right to dower, and take, against her will, and notwithstanding her dissent, any land the husband may have intended for her, with a right to have the deficiency in value made up? Can the husband, in the face of an express provision giving her the right to have the dower so laid off as to include the house in which they have lived, *Page 177 
by an implication from this clause, deprive her of this right, and force her to take an old house, which has been considered unfit to live in for several years? Is she, at the discretion of a husband from whose last will the law gives her a right to dissent, to give up the house in which she is living, or to go and repair an old house or make a new one, for the benefit of the person who may be entitled to it after her death?
The statute, taken as a whole, and making each section stand together, cannot, by a proper and natural construction, be made to mean any such thing. As to the effect of "deranging in as small a degree as practicable the devises of the will, and the effect of the act of 1791, which is omitted in the statute of 1836, that is discussed and disposed of in the opinion delivered at this term in Hunter v. Husted, to which reference is made. This settles the main and important question in the cause.
2. Had the jury a right to assign dower altogether in one tract, or was it their duty to assign as dower one-third of each of the tracts? This involves the construction of the third section of chapter 71, Revised Statutes, which provides, that in assigning dower, "the   (180) jury shall not be restricted to assign a third of every separate and distinct tract, but may assign all of the dower in one tract, having a due regard to the interest of the heirs, as well as the rights of the widow. It is insisted that by the omission of the word "devises," the case of a widow who dissents is not provided for, and stress is put upon the word "heirs." An obvious reply and explanation of this matter is, that the section cited is taken from the act of 1827, which was enacted while the act of 1791 was in force. That act is omitted in the statute of 1836; but the act of 1827 is inserted in its original words, which are explained and made consistent with the other sections of the statute by the third section, which declares it to be the duty of the jury to allot to the petitioner (a widow who dissents) her dower, according to the provisions of this act, deranging in as small a degree, etc.
The 22d section of chapter 71, which gives to a widow who dissents a year's provision, and which was passed at the session of 1827, shows that it was the intention of the Legislature to put a widow, who dissents, upon the same footing in all respects, as if the husband had died intestate.
That part of the assignment of dower, which gives the privilege of fire-wood and feeding stock on the other woodland, is clearly erroneous; but the petitioner has obviated the objection by entering a remittitur as to that part of the report of the jury, and it is thus stricken out as surplusage. In this particular, the judgment of the court below is reversed, and it is affirmed as to the balance.
PER CURIAM.                                     Judgment accordingly. *Page 178